Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 13, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147656 & (23)(24)(25)(26)(27)                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHRISTOPHER GILBERT, Personal                                                                           David F. Viviano,
  Representative of the Estate of SAGE                                                                                Justices
  ELLIANA GILBERT,
               Plaintiff-Appellee,
  v                                                                 SC: 147656
                                                                    COA: 316980
                                                                    Kent CC: 12-008443-NH
  KENT RADIOLOGY, P.C.,
           Defendant-Appellee,
  and
  TRINITY HEALTH, INC.,
            Appellant.

  ____________________________________/

          On order of the Court, the motions for immediate consideration and motion to seal
  documents are GRANTED. The application for leave to appeal the August 29, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  stay is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 13, 2013
         h0910
                                                                               Clerk